DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/127,381 filed 12/18/2020

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper lip portion (noted in the specification as 890 and 892) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2,086,404) in view of Benetti (US 2013/0228544).

1: Daniels discloses a bottle comprising: a reservoir, a first opening on a first end of the bottle providing access to the reservoir: 
a second opening on a second end of the bottle providing access to the reservoir; and 
a removable base covering the second opening and including an upper lip portion, wherein the upper lip portion that substantially matches the of the underside ledge (pg. 1, col. 1. ll. 50-55; pg. 1, col. 2, ll. 1-15; see annotated figure below).
.

    PNG
    media_image1.png
    611
    412
    media_image1.png
    Greyscale

Daniels fails to disclose complimentary curvature surfaces of the bottom closure and bottle. Figure 3 of Benetti teaches a bottle having an underside ledge having a first curvature that tapers inward toward the second opening; and
a removable base portion wherein the upper lip portion has a second curvature that substantially matches the first (see annotated figure below).

    PNG
    media_image2.png
    324
    326
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the connection of Daniels to include the curved mating portions of Benetti to decrease possible leakage of the contents from the container. 

2: Daniels-Benetti discloses the bottom of claim 1, wherein a circumference of the base is smaller than or equal to a circumference of the bottle (Daniels; fig. 2).

3: Daniels-Benetti discloses the bottle of claim 1 further comprising an ergonomic bottleneck (Daniels; fig. 1). It is noted that although the neck of the bottle is narrower for easier gripping, the ease or comfort is subjective to the user. 

6: Daniels-Benetti discloses the bottle of claim 1 further comprising a cap 12 covering the first opening (Daniels; pg. 1, col. 2, ll. 1-15; fig. 1).





7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2,086,404) in view of Kawakita (US 2002/0074367). 

5: Daniels-Benetti discloses a bottle able to hold a liquid as applied to claim 1 but fails to specify a specific storage amount. Kawakita teaches the bottle of claim 1 wherein the bottle stores at least 750 mL of liquid [0017]. Therefore, would have been obvious to one having ordinary skill in the art at the time of the invention to modify the container size of Daniels to hold the gallons of Kawakita to allow for more storage of the contained product.

8.	Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benetti (US 2009/0001043) in view of Benetti (US 2013/0228544).

1: Benetti ‘043 discloses a bottle 2 comprising: a reservoir, a first opening (interior of 1’) on a first end of the bottle providing access to the reservoir: 
a second opening 7 on a second end of the bottle providing access to the reservoir; and 
a removable base 4 covering the second opening (fig. 4).

Benetti ‘043 fails to disclose complimentary curvature surfaces of the bottom closure and bottle. Figure 3 of Benetti teaches a bottle having an underside ledge having a first curvature that tapers inward toward the second opening; and
a removable base portion wherein the upper lip portion has a second curvature that substantially matches the first (see annotated figure below).


    PNG
    media_image2.png
    324
    326
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the connection of Benetti ‘043 to include the curved mating portions of Benetti to decrease possible leakage of the contents from the container. 

7: Benetti ‘043-Benetti discloses the bottle of claim 1 wherein the removable base is configured to provide a flush exterior with sides of the bottle when the removable base is coupled to the bottle (Benetti ‘043; fig. 1).
8: Benetti ‘043-Benetti discloses the bottle of claim 1 wherein the removable base connects to the bottle using threading [0025].
9: Benetti ‘043-Benetti discloses the bottle of claim 1 wherein the first curvature of the underside ledge is a convex curvature (fig. 1).



9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benetti (US 2009/0001043) in view of Benetti (US 2013/0228544) in view of Krafft (US 2018/0305091).
10: Benetti ‘043-Benetti discloses the bottle of claim 9 but fails to disclose concave curvatures. Krafft teaches wherein the second curvature of the upper lip portion is a concave curvature (fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the surfaces of Benetti ‘043-Benetti to include the concave surfaces of Krafft to ensure and maintain a positive connection of the lid to the container.
10.	Claim(s) 4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benetti (US 2009/0001043) in view of Benetti (US 2013/0228544) in view of Lau (US 9,950,827).
4, 11-12: Benetti discloses the claimed invention as applied to the bottle of claim 1 but fails to disclose a bottle having feet. Lau teaches wherein the removable recessed base (fig. 26) further comprises a plurality of feet 1810A, D formed on the underside of the removable base 1125 configured to lift the removable base and the reservoir above a surface (col. 19, ll. 49-57; fig. 18, 20). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Benetti to include the feet of Lau to stabilize the bottle on surfaces and maintain the pressure inside the bottle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    


/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735